DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and Species X in the reply filed on 22 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The Office disagrees with Applicant’s assertion that claims 1, 5, 9, and 11-14 encompass the elected Species X.  In this regard, claim 12 sets forth “a biasing mechanism extending within the body and connected to the locking pin”.  The Species X shown in figures 11A-11B does not disclose a biasing mechanism.  Claim 13 sets forth ”the body includes a slot in opposing sidewalls of the body, wherein the anvil includes a pin extending from opposing sidewalls”.  The Species X shown in figures 11A-11B includes a body 1130 having a circular opening 1136, and a pin 1120a extending from a sidewall of an anvil 1120, but does not disclose a slot in opposing sidewalls of the body.  It is noted that paragraph [0075] of the specification discloses an alternative embodiment which may include a slot, but this alternative embodiment is unshown and not elected.  Accordingly, claims 12 and 13 do not read on the elected Species X shown in figures 11A-11B.
Claims 1, 5, 9, 11, and 14 are deemed to read on the elected Species .
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-4, 6-8, 10, 12, 13, and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claims.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 
Information Disclosure Statement
Receipt is acknowledged of an information disclosure statement (IDS) filed 23 June 2022, which has been placed of record in the file.  An initialed, signed, and dated copy of the PTO-1449 or PTO-SB-08 form is attached to the Office action.
Specification
The disclosure is objected to because of the following informalities: 
It appears that paragraph [0077] contains an editorial error since paragraph [0077] states “engaging locking pin 42a with slot 1121”, while paragraph [0076] states “locking pin 1162” extends into notch 1121, and figures 11A and 11B show the locking pin identified as reference numeral 1162.    
Appropriate correction and/or clarification is required.
Claim Objections
Claims 9 and 11 are objected to because of the following informalities:  
In claim 9, line 3, there appears to be an editorial error.  There is insufficient antecedent basis in the claim for “the locking wire”, since this is the first occurrence of “locking wire”.  For examination purposes, “the locking wire” is treated as “the pin wire”, as a pin wire is set forth in claim 9, line 2.  
Appropriate clarification and/or correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (US Pat. No. 10,278,699).
With respect to claim 1, Thompson et al. disclose a tissue fastening device (end effector 700, fig. 45A, [159]) comprising a body (cartridge 704, fig. 45A, col. 37, line 61) including a plurality of sidewalls defining a channel (frame 640, fig. 37, col. 35, lines 12-22, col. 37, lines 57-61); an anvil 702 (fig. 45A, col. 37, lines 60-61) having a proximal end 702b (fig. 45A, col. 37, line 66) and a distal end 702a (fig. 45A, col. 37, line 60) and pivotally coupled (by hinge 730, fig. 45A, col. 37, lines 59-61) to the body 704, wherein the anvil 702 is configured to move between an open position (fig. 45A) and a closed position (fig. 45B); and a locking mechanism (recess 734, pin 738, fig. 45B, col. 38, lines 6-22) configured to lock the anvil in the closed position (anvil 702 is “positively locked” against movement with respect to cartridge 704, fig. 45B, col. 38, lines 6-22).  
With respect to claim 5, Thompson et al. disclose the anvil 702 includes an anvil notch 736 (fig. 45A, col. 38, line 2) extending into a surface of the anvil (extending into latch 732, fig. 45A, col. 37, lines 64-66), and wherein the anvil notch 736 is configured to engage the locking mechanism (recess 734, pin 738, fig. 45B, col. 38, lines 6-22) to lock the anvil in the closed position.  Thompson et al. disclose the anvil 702 includes the latch 732 projecting from its face 706 (col. 37, lines 64-66), and therefore the latch 732 is considered to be a surface of the anvil into which the anvil notch extends.  
With respect to claim 9, Thompson et al. disclose the locking mechanism includes a pin wire (cable 742, fig. 45A, col. 38, line 25) extending in a proximal direction (the cable extends in both the proximal and distal directions) and having a locking pin (pin 738, fig. 45A, col. 38, line 24) attached to a distal end of the pin wire (see p. 7 above), (704a is disclosed as the distal end of the cartridge, col. 37, line 61, and thus the pin 738 is attached to the distal end of the cable 742), and wherein the locking pin 738 engages the anvil notch 736 in the closed position (fig. 45B).    
With respect to claim 14, Thompson et al. disclose the anvil 702 is substantially parallel to the body 704 when the anvil is locked in the closed position by the locking mechanism (fig. 45B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US Pat. No. 10,278,699).
In the embodiment of figures 45A-45B, Thompson et al. fails to disclose a pulley, wherein the pin wire is configured to engage the pulley.  
	Thompson et al. disclose, in the embodiment of figure 35, a pulley 576, in which the cable 46 is looped around and engages the pulley (fig. 35, col. 34, lines 25-35).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tissue fastening device of Thompson et al. to include a pulley configured to engage the wire as taught by the embodiment of figure 35 of Thompson et al., for a mechanical expedient such as reducing the force needed to advance the pin or redirecting the wire, in the absence of any unexpected results of the provision of a pulley engaged with the wire.  See MPEP 2144.06 and 2144.07.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baxter et al. (US Pat. Publ. No. 2015/0173756) disclose a tissue fastening device including a body having slots in opposing sidewalls and an anvil closure locking assembly (figs. 3 and 8).
	Mastri et al. (US Pat. Publ. 2008/0017693) disclose a tissue fastening device including an anvil locking mechanism (fig. 7, [0103]).
	Taylor (US Pat. Publ. No. 2007/0084899) discloses a tissue fastening device including an anvil locking surface (fig. 56).
	Malecki et al. (US Pat. No. 5,626,607) disclose a tissue fastening device including an anchor attached to a cable distal end (fig. 10A).
	Shelton et al. (US Pat. Publ. No. 2018/0353179) disclose an anvil closure lock (fig. 157).
	Kasvikis (US Pat. No. 8,328,061) disclose an anvil closure lock (fig. 11).
	Srinivas et al. (US Pat. Publ. No. 2021/0161526) disclose an anvil closure lock including a locking member advanced by a pusher into an anvil notch (fig. 8).
	George et al. (US Pat. No. 11,259,808) disclose an anvil closure lock including a locking member advanced by a pusher into an anvil notch (fig. 10).
	Green (US Pat. No. 4,580,712) disclose a tissue fastener including a pulley engaging a wire (fig. 8).
	Morgan et al. (EP 2 992 835) disclose a tissue fastener including a pulley engaging a wire (fig. 26).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        
/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        3 August 2022